Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County), to review a determination of the Comptroller which denied petitioner’s application for accidental disability retirement benefits. 11 Petitioner submitted an application for accidental disability retirement benefits to the Comptroller, claiming that when he slipped on a wet floor on November 8, 1978, he caused permanent injury to his back which prevented him from returning to his position as a uniformed court officer. The Comptroller found that petitioner was not permanently incapacitated for the performance of his duties and denied his application. After reviewing testimony taken at a hearing, the Comptroller upheld his previous determination. 11 The determination of the Comptroller is supported by substantial evidence and, therefore, must be confirmed. The record presents conflicting medical testimony concerning whether petitioner’s accident rendered him incapacitated from performing his duties as a uniformed court officer. The Comptroller’s evaluation of conflicting medical testimony must be accepted in such cases {Matter of Cannioto v Regan, 97 AD2d 608; Matter of Marin v New York State Employees’ Retirement System, 84 AD2d 896). The testimony of the retirement system’s doctor supports the Comptroller’s conclusion that petitioner is not permanently incapacitated from performing his duties. H Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Yesawich, Jr., and Harvey, JJ., concur.